Dissenting Opinion by
Mr. Chief Justice Bell:
I believe that the Mellon National Bank- and Trust-. Company accurately determined arid computed the actual value of its shares of stock in its Shares Tax report* for the year 1959. The Commonwealth' has no legal or moral right to ascertain the “actual value” of. a bank’s capital stock by use of market value when- that *398method of determination of value is to its advantage, but to ascertain actual value on the basis of book value when that method of valuation would be more profitable taxwise. The Commonwealth produced no testimony which would justify (1) its valuing FHA and YA mortgages at face value when there was an active market for such securities, which was substantially below face value,* and (2) its use of an entirely different yardstick, i.e., market value, for valuing all other marketable securities. The Commonwealth cannot blow hot and cold unless there be some factual or legal justification for differentiating one type of marketable asset from another.
For these reasons, I dissent.

 Required by the Act of July 15, 1897, P. L. 292, as -amended, 72 P.S. §1931 et seq., for Banks and Savings Institutions, and-the Act of June 13, 1907, P. L. 640, as amended, 72 P.S. §1991, for Title Insurance and Trust Companies.


 The Commonwealth’s contentions are negated by Commonwealth v. Butler County National Bank, 376 Pa. 66, 101 A. 2d 699; and by Commonwealth v. Trust Company of Pittsburgh, 237 Pa. 353, 85 A. 461, which held that market value had to be used when such value was greater than book value.